FILE COPY




                 IN THE SUPREME COURT OF TEXAS

                                         NO. 13-0947

 EDITH SUAREZ, INDIVIDUALLY AND AS SURVIVING PARENT OF A.S.
AND S.S., DECEASED, AND AS SURVIVING SPOUSE OF HECTOR SUAREZ,
                      DECEASED, PETITIONER

                                               V.

                    THE CITY OF TEXAS CITY, TEXAS, RESPONDENTS

             No. 11CV1108 in the 212th District Court, Galveston County


                                      BILL OF COSTS

Petition for Review

Type of Fee                 Charges      Paid            By
Submiss/Oral Argument       $75.00       $75.00          Paid by Edith Suarez
Miscellaneous Motion        $10.00       $10.00          Paid by Edith Suarez
Miscellaneous Motion        $10.00       $10.00          Paid by Texas City, Texas
Miscellaneous Motion        $10.00       $10.00          Paid by Edith Suarez
Miscellaneous Motion        $10.00       $10.00          Paid by Texas City, Texas
Miscellaneous Motion        $10.00       $10.00          Paid by Texas City, Texas
Petition for Review Filed   $125.00      $125.00         Paid by Edith Suarez

Clerk’s Record              $245.00      Unknown         1 Volume

Reporter’s Record           $164.00      Unknown         2 Volumes



Balance of costs owing to the Supreme Court of Texas:         0.00


        Petitioner, Edith Suarez, Individually and as Surviving Parent of A.S. and S.S.,
        Deceased, and as Surviving Spouse of Hector Suarez, Deceased, shall pay, and
        Respondent, The City of Texas City, Texas, shall recover, the costs incurred in
        this Court and the court of appeals.




                                           Page 1 of 2
                                                                                        FILE COPY




       I, BLAKE A. HAWTHORNE, CLERK of the Supreme Court of Texas, do hereby
certify that the above and foregoing is a true and correct copy of the cost bill of the Supreme
Court of Texas, showing the charges and payments, in the above numbered and styled cause, as
the same appears of record in this office.
                                              with the seal thereof annexed, at the City of Austin,
                                              this the 30th day of July, 2015.
                                              BLAKE A. HAWTHORNE, Clerk



                                              By Monica Zamarripa, Deputy Clerk




                                             Page 2 of 2